El Jüí<y/ Ahoojado Bb. Pigujíbas,
emitió la opinión del tribunal.
. La presente es una apelación procedente de la Corte de ■ Distrito de Mayagüez, desestimando la petición de auto de habeas corpus del apelante Pablo "Rolón, que se en-cuentra preso en la cárcel de Ponce.
El apelante alega que su prisión es ilegal, porque no se ajusta á la prescripción del artículo 327 del Código de Enjuiciamiento Criminal.
La resolución apelada, que es de 31 de mayo último, niega la excarcelación del preso, pero ordena al Alcaide de la cárcel “subsanar la omisión que se advierte de no haber remitido el Juez Municipal de 'Coamo una' co-pia de la sentencia dictada en el juicio que se siguió contra el solicitante.”
Claramente se ve que la prisión es ilegal, porque en la orden para llevarla á efecto, no se cumplió con el artículo 327 ya citado. Sus términos exigen terminan-temente una copia certificada de la sentencia, y por las razones expuestas en las opiniones de esta Corte, en los casos de Ex parte Justo Aravsamendi de fecha 18 de mayo de 1905 y Ex parte José Gregorio Torres,de 24 del mis-mo mes y año, procede que se revoque la resolución ape-lada, quedando en .libertad definitiva Pablo Rolón, á re-serva de que pueda ser reducido á prisión por la Corte Municipal de Coamo, mediante copia certificada de la sentencia que motivaba la prisión, y cancélese, si se pres-tó, la fianza para disfrutar de libertad durante la tra-mitación del recurso.

.Revocada.

Jueces concurrentes: Bres. Presidente Quiñones y Asociados, Hernández y MacLeary.
El Juez Asociado Br. Wolf, no intervino en la reso-lución de este caso.